Citation Nr: 9929246	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

An unappealed RO decision in 1992 denied the veteran's claim 
for service connection for a left hip disability.  In a 
December 1997 decision, the Board reopened the claim and 
remanded the case in order to obtain the veteran's service 
medical records.  The veteran was also scheduled for a VA 
examination.  The additional development being complete, the 
case is now ready for review by the Board.


FINDING OF FACT

The veteran's left hip disability, which preexisted service 
and is not the result of disease or injury during service, 
was not chronically worsened during his period of active 
duty. 


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, and 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1999).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The veteran contends, in essence, that his left hip 
disability was incurred in or aggravated by service.  The 
evidence clearly and unmistakably shows that the veteran 
suffered from a left hip disability prior to service.  
Clinical evaluation of the veteran's lower extremities 
performed during his January 1973 service entrance medical 
examination revealed an old hip fracture with open reduction.  
At his July 1997 RO hearing, the veteran indicated that he 
had suffered a left hip fracture when he was 8 years old.  
Accordingly, the issue before the Board is whether the 
veteran's left hip disability was aggravated by his service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Service medical records reflect that the veteran suffered a 
fracture of the left femur prior to service.  The fracture 
had required open reduction and fixation.  In March 1974 the 
veteran began complaining of "sharp pain" in the left hip.  
In August 1974 the veteran underwent surgery and had four of 
the five "Hagie" pins removed with a great degree of 
difficulty.  In November 1974 the veteran was placed on a 
medical profile which limited prolonged marching and running 
over 1/4 mile.  In February 1976 the veteran complained of 
severe hip pain following a road march, and in March 1976 the 
veteran complained of pain secondary to his old femur 
fracture.  The veteran's lower extremities were clinically 
evaluated as normal during his April 1976 service separation 
medical examination.  The examiner assigned a physical 
profile designation of 1 for the veteran's lower extremities, 
the same designation that was assigned for the lower 
extremities on his January 1973 service entrance medical 
examination.  A July 1976 statement of medical examination 
and duty status indicates that the veteran suffered a 
multiple soft tissue injury in June 1976.  In July 1976, the 
veteran signed a statement indicating that there had been no 
changes in his medical condition since his last (April 1976) 
service separation physical.

VA medical records (beginning in 1991) reflect that the 
veteran made complaints of hip pain.  A June 1998 VA 
examination, the most recent of record, indicates that the 
veteran was diagnosed with shortening of the left leg and 
fracture of the left femoral neck.  The examiner remarked 
that X-rays revealed normal hip joint space with no 
degenerative joint arthritis seen.  The examiner commented as 
follows:

After reviewing the patient's history, C-
file and examination, it is my opinion 
that it is not likely that [the veteran] 
in any way underwent worsening of his 
left hip condition while in the military.  
That left hip condition had pre-existed 
his entry into the military.  Military 
physicians removed four of the five pins.  
Shortening was present as a result of 
that initial hip fracture and has not 
increased.  There is no evidence of 
degenerative osteoarthritis of the left 
hip.  There has been no progression of 
the left hip condition since [the 
veteran] left the military.  [The 
veteran] does note in his history 
subjective complaints of decreased 
endurance and increased difficulty of 
tying his shoes.  There is on 
examination, shortening [,] but the X-
rays reveal no evidence of any 
progression.  There is slight weakness of 
the hip which, in my opinion, his [sic] a 
result of the shortening of the femoral 
neck and decreased mechanics of the hip 
joint muscles.  [The veteran's] symptoms 
as he registers to me are as likely as 
not to be the result of his low back 
complaints rather than his hip.

At the July 1997 RO hearing, the veteran testified that he 
had suffered a left hip fracture when he was 8 years old.  
During high school he refrained from participating in sports 
but was able to run and take part in "gym class."  The 
veteran stated that his hip did not bother him during basic 
training or AIT.  He remarked that following the removal of 
the pins, he was transferred from an infantry unit to an 
aviation unit and assigned lighter duties.  The veteran 
stated that the 1976 motor vehicle accident did not injure 
his left hip.

While the veteran had left hip symptoms during service, the 
medical evidence does not show a worsening of the underlying 
condition.  The Board remanded this case for a medical 
opinion on the question of aggravation.  Following a review 
of the relevant medical evidence in the claims file, an 
orthopedic specialist opined in June 1999 that the veteran's 
left hip was not chronically worsened by virtue of his 
military service.  While the veteran did complain of left hip 
pain during service, and did undergo surgical procedures 
involving the removal of four pins, the Board observes that 
the usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service (38 C.F.R. § 3.306(b)(1) (1999)), and 
temporary or intermittent flare-ups during service of a 
preexisting disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt, supra.  In this 
regard, the Board notes that the veteran's lower extremities 
were evaluated as normal at his April 1976 separation 
examination, and the examiner assigned a physical profile 
designation of 1 for the veteran's lower extremities, which 
was the same designation given upon his entry into service.

As for the veteran's contentions that his preexisting left 
hip disability was chronically worsened by his active duty 
service, the etiology or pathology of a disability or disease 
involves a medical question that the veteran is not qualified 
to answer.  That is, being a layman, he is not competent to 
give an opinion regarding medical causation or diagnosis, and 
his statements on such matters is not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
present case, there is no competent medical evidence that 
shows an increase in the underlying left hip condition during 
service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a left hip disability must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).











ORDER

Service connection for a left hip disability is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

